Citation Nr: 1308474	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  10-37 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

C. Eckart, Counsel

INTRODUCTION

The Veteran served on active duty from January 1973 to December 1975. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which in part denied service connection for posttraumatic stress disorder (PTSD) and a June 2009 rating which in part denied service connection for depression.  This June 2009 rating also denied service connection for anxiety.  The Veteran's September 2009 notice of disagreement only referenced the PTSD and depression issues.  After the RO issued a statement of the case (SOC) in July 2010, the Veteran's substantive appeal from later the same month limited the issue to PTSD.  Nevertheless, affording the Veteran the benefit of adjudicating his PTSD claim in the broadest possible manner, and in consideration of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim of service connection for a mental health disability encompasses all psychiatric disability shown/alleged), the issue of service connection for any psychiatric disability will be addressed.  

The Veteran testified a hearing held before the undersigned Veterans Law Judge in November 2010.  A transcript of the hearing is associated with the claims file.


REMAND

The Veteran contends that service connection is warranted for a psychiatric disorder claimed as PTSD.  He submitted an October 2009 written statement and testified at his hearing that while in the service, he was beaten and sexually assaulted by four individuals.  He thought that the assault was possibly retaliation for his walking in 

on someone planning a drug deal.  He believed this happened in the summer of 1973.  He further alleged stressors from training missions, including a prisoner-of-war simulation in which he was cut up by landing in barbed wire.  He indicated that he later crashed his car in a suicide attempt.  He testified that after the assault, he was later arrested and charged with attempted rape and underwent a mental health evaluation.   

Upon review of the evidentiary record, the Board finds a remand is necessary to properly adjudicate the issue on appeal.  

To date, the RO has been unsuccessful in verifying the Veteran's claimed stressor of the assault, despite sending him notice in September 2009 that asked that he identify any possible sources of information and evidence such as police reports or medical treatment records for assault or rape and enclosed a VA 21-078a, Statement in Support of Claim for service connection for PTSD Secondary to Personal Assault.  He apparently did not complete this form and return it to VA.  

Aside from a diagnosis of PTSD which continues to be shown in records through November 2011, the Veteran has been diagnosed with other psychiatric disorders, including intermittent explosive disorder, major depressive disorder, and dysthymia.  He is also shown to have been diagnosed with various personality disorders.  More recently, he was diagnosed with an antisocial personality disorder.  

Service treatment records include a diagnosis of depression provided following a November 1973 neurological clinic examination for headaches, poor sleep, and irritability.  The Veteran was also hospitalized for a 15-day observation after being charged with 3 counts of second degree assault for threatening some women with a knife.  He was found during this observation to be apparently faking psychosis to pretend he had a severe psychiatric illness, but he was found to be competent to stand trial.  He was determined to have a neurotic type of personality, suffering 

from anxiety neurosis with passive aggressive attitudes and obsessive compulsive traits.  Later, he was diagnosed with schizoid personality with hysterical features.  There was a history given of having a very bad family life with his stepfather having been abusive towards him.  

Among the post-service treatment records for psychiatric problems, a February 2000 mental health clinic intake related a history of depression since childhood related to childhood physical abuse.  Another childhood trauma was described as his brother drowning.   An August 2000 VA record gave a history of depression described by the Veteran as lifelong, and a history of being abused as a child.  This record also describes violent behavior since childhood, including trying to kill his brother at age 10 and various acts of cruelty to animals.  A September 2000 mental health record included a diagnosis of childhood PTSD.   

A June 2010 VA examiner pointed out the childhood diagnoses of depression and PTSD that had been noted in the aforementioned VA records.  The examiner also addressed the history of the various psychiatric disorders and personality disorders diagnosed and treated from service to the present, as well as contradictions shown in the evidence versus the Veteran's history reported in the examination.  The examiner concluded that the Veteran met the criteria for major depression, and diagnosed major depressive disorder as well as polysubstance abuse in remission other than brief alcohol use, and antisocial personality disorder.  The examiner determined that the criteria for a diagnosis of PTSD were not met, and it was less likely as not that the Veteran's current psychiatric disorder was related to military service.  The examiner found that the evidence overall, to include the Veteran's behavioral history and current treatment, indicated that it was less likely than not that personal trauma of a sexual nature occurred during military service.  The examiner pointed to the evidence of childhood trauma and the childhood depression and anxiety shown in the evidence in support of the opinion that the currently 

diagnosed psychiatric disorder was not related to service.  The examiner also pointed to the diagnosed antisocial personality disorder.  

The VA examination essentially points to a psychiatric disorder of depression and/or PTSD having begun in childhood as part of the rationale for finding the Veteran's psychiatric disorder not being related to service.  However, this examination as well as the other records pointing to such a childhood onset of psychiatric pathology raises questions pertaining to whether the Veteran had a preexisting disorder that was aggravated by military service.  Additionally, as the service treatment records are negative for any psychiatric disorders or complaints shown examination prior to entry, questions also arise as to whether the presumption of soundness is rebutted.  38 C.F.R. § 3.306.  

The presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated by such service. 38 U.S.C.A. § 1111.  A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  (With regard to the personality disorder diagnosed by the VA examiner, it should be noted that personality disorders are not "diseases" or "injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c).)  Thus, a VA medical opinion is necessary to ascertain whether there is any aggravation of any preexisting psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should make arrangements with the appropriate VA medical facility to have the Veteran examined.  Psychological testing should be conducted with a view toward 

determining the correct diagnosis(es), including the possibility of PTSD.  The examiner is requested to review the evidence contained in the claims file (summarized above).  Following review of the claims file, which should include records contained in the Virtual VA record, the examiner should express opinions on the following questions:

(a)  What are the current psychiatric diagnoses for the Veteran?  

(b)  Does the evidence clearly an unmistakably (undebatably) show that psychiatric disorder(s) pre-existed the Veteran's period of military service?  If any diagnosed psychiatric disorder is undebatably shown to have preexisted military service, explain why and indicate whether there was (1) a pathological worsening of the preexisting condition during any period of active service, and (2) if so, was the increase in severity due to the "natural progress" of the disorder or was the increase beyond that which would be considered the "natural progress" of the disorder?  If the evidence indicates that there clearly (undebatably) was not an increase, please explain this. 

(c)  for any psychiatric disorder diagnosed that is not shown to have clearly preexisted service, opine whether it is at least as likely as not that any disorder had its onset in any period of active 

service or is related to any event or episode of service.  (It should be noted whether any current disability is the same as any experienced during military service.)

The examiner must provide an explanation for the opinions provided.  The claims folder and a copy of this remand should be made available to the examiner.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

2.  Following completion of the above development, the AOJ should readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

